PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,400
Filing Date: 27 Jun 2018
Appellant(s): Zhang et al.



__________________
Mahmoud Munes Tomeh
(Reg. No. 67,436)
For Appellant


EXAMINER’S ANSWER







10/08/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Assertion:  “… with respect to claim 1, the Examiner has not indicated where, in any of the cited references, the lower SCS being for the selected interlaced frequency structure or the greater SCS being for the non-interlaced frequency structure is shown or taught.  However, based on the rejections of claims 34 and others, it appears that the Examiner asserts that these teachings are in section 2 of Huawei” (see at least pg. 8, bottom of page).
Appellee Response:  Appellee respectfully disagrees with appellant’s assertion that the Examiner has not indicated where, in any of the cited references, the lower SCS being for the selected interlaced frequency structure or the greater SCS being for the non-interlaced frequency structure is shown or taught.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lower SCS being for the selected interlaced frequency structure or the greater SCS being for the non-interlaced frequency structure) are not recited in the rejected claim(s) argued above.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore Appellee maintains the rejection of claim 1 as recited in the previous office action.

Appellant Assertion:  “Huawei Does Not Teach Selecting an Interlaced Frequency Structure Based on a PSD Parameter” (see at least pg. 9).		Appellee Response:  Appellee respectfully disagrees with appellant’s assertion that Huawei does not teach selecting an interlaced frequency structure based on a PSD parameter.  It appears that Appellant makes the above assertion based upon because Huawei does not teach that an interlaced frequency structure versus a non-interlaced frequency structure is to be selected based on a PSD parameter of a frequency spectrum.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether a interlaced frequency structure is to be chosen in the first place (as opposed to a non-interlaced frequency structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, as recited in the previous office action, section 3.2 of Huawei teaches dynamic resource allocation based on interlaced UL waveform should be studied to support flexible bandwidth operation.  The detailed interlace based design should consider both scheduling flexibility and power efficiency due to PSD limitation.  Therefore, 

Appellant Assertion:  “Huawei does not teach “selecting, by a first wireless communication device, an interlaced frequency structure for communicating in a first frequency band of a frequency spectrum based on a power spectral density (PSD) parameter of the frequency spectrum of claim 1” (see at least pg. 10, top of page).
Appellee Response:  Appellee respectfully disagrees with appellant’s assertion that Huawei does not teach selecting, by a first wireless communication device, an interlaced frequency structure for communicating in a first frequency band of a frequency spectrum based on a power spectral density (PSD) parameter of the frequency spectrum of claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As recited in the previous action, Huawei was introduced as a secondary reference to show that it was obviousness to one having ordinary skill in the art to select…based on a PSD parameter.  Appellee maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Samsung with Huawei in order to increase the channel access opportunities. 
  
Appellant Assertion:  “Huawei Does Not Teach a First Communication Signal Using a Lower SCS for the Interlaced Frequency Structure” (see pg. 10 top of page).
Appellee Response:  Appellee respectfully disagrees with Appellant’s assertion that Huawei does not teach a first communication signal using a lower SCS for the interlaced frequency structure.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a First Communication Signal Using a Lower SCS for the Interlaced Frequency Structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore appellee maintains the rejection of the previous office action.

Appellant Assertion:  “Huawei Does Not Teach a Second Communication Signal Using a Greater SCS for the Non-interlaced Frequency Structure” (see pg. 10 bottom of page).	
Appellee Response:  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a Second Communication Signal Using a Greater SCS for the Non-interlaced Frequency Structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore appellee maintains the rejection of the previous office action.

Appellant Argument:  “None of the Other Cited References Teach the Features— Selecting an Interlaced Frequency Structure Based on a PSD Parameter, Using a Lower SCS for the Interlaced Frequency Structure, or Using a Greater SCS for the Non-interlaced Frequency Structure-Discussed Above” (see pg. 11).		
Appellee Response:  Appellee respectfully disagrees with Appellant’s assertion that none of the other cited references teaches selecting an interlaced frequency structure based on a PSD parameter.  The response to arguments against claim 1 above is incorporated herein by reference.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Using a Lower SCS for the Interlaced Frequency Structure, or Using a Greater SCS for the Non-interlaced Frequency Structure-Discussed Above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore appellee maintains the rejection of the previous office action.

Appellant Assertion:  “Claims 18 and 35: Independent claims 18 and 35 Recite Limitations Similar to Those of Claim 1 Discussed above” (see pg. 13)
Appellee Response:  Regarding claims 18 and 35, applicant argues they are allowable based on their similarity to claim 1.  The response to arguments against claim 1 is stated above and that response is incorporated herein by reference in this response.  There being no basis for withdrawal of the rejection of claim 1, no basis exists for withdrawal of the rejections of these claims. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATASHA W COSME/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465  

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                        
                                                                                                                                                                                                      { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires